DETAILED ACTION
This correspondence is in response to the communications received July 18, 2022.  Claims 1, 3, 5, 7-10, 12-17 and 19-25 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1, 3, 5, 7-10, 12-17 and 19-25 are allowed. 

The following is an Examiner's statement of reasons for allowance: The piezoelectric device and the method of making the piezoelectric device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claim 1, the prior art discloses a piezoelectric device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the substrate, metal-insulator-metal element, first electrode, piezoelectric layer, second electrode, hydrogen blocking layer, thickness variation of the hydrogen blocking layer as claimed in conjunction with,
“a hydrogen blocking layer disposed on the metal-insulator-metal element, wherein the hydrogen blocking layer covers and contacts a top surface of the second electrode, and contacts a top surface of the first electrode and contacts a top surface of the piezoelectric layer”,
and,
“a passivation layer covering the hydrogen blocking layer and the metal-insulator-metal element;
a first contact terminal electrically connected to the metal-insulator-metal element; and
a second contact terminal electrically connected to the metal-insulator-metal element.”

Fujimori et al. (US 2016/0043299) used in the previous office action’s rejection, as shown in Fig. 2, shown below, only shows where the hydrogen barrier “contacts” the top surface of the upper electrode 9, whereas the claim recites that the hydrogen blocking layer contacts the top surfaces of all three of the lower electrode 7 (analogous to claimed “first electrode”), the piezoelectric layer (8) and the upper electrode 9 (analogous to claimed “second electrode”) in the recitation of, “a hydrogen blocking layer disposed on the metal-insulator-metal element, wherein the hydrogen blocking layer covers and contacts a top surface of the second electrode, and contacts a top surface of the first electrode and contacts a top surface of the piezoelectric layer”, from the first portion of clause 3 in claim 1.  Fujimori does not disclose this feature of claim 1.  Where 13 is the hydrogen barrier, and 8 is the piezoelectric layer, lower electrode 7, upper electrode 9, interlayer/passivating film 14, ¶ 0134.

    PNG
    media_image1.png
    524
    919
    media_image1.png
    Greyscale


Regarding claim 7, the prior art discloses a piezoelectric device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the substrate, first electrode, piezoelectric layer, second electrode, hydrogen blocking layer comprises a first through third hydrogen blocking layers, and the claimed orientation of the hydrogen blocking layers in conjunction with,
“a passivation layer covering the hydrogen blocking layer, the second electrode, the piezoelectric layer and the first electrode;
a first contact terminal electrically connected to the first electrode; and
a second contact terminal electrically connected to the second electrode.”

Regarding claim 16, the prior art discloses a method of forming a piezoelectric device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features of the substrate, first electrode, piezoelectric layer, second electrode, hydrogen blocking layer and passivation layer in conjunction with,
“wherein before forming the passivation layer to cover the first hydrogen blocking layer, further comprising:
forming a second hydrogen blocking material layer on the first hydrogen blocking layer;
forming a second photoresist layer on the second hydrogen blocking material layer;
performing a second etching step to the second hydrogen blocking material layer and the piezoelectric material layer by using the second photoresist layer as an etch mask to form a second hydrogen blocking layer and a piezoelectric layer;
forming a third hydrogen blocking material layer on the piezoelectric layer and on the second hydrogen blocking layer;
forming a third photoresist layer on the third hydrogen blocking material layer; and
performing a third etching step to the third hydrogen blocking material layer and the first conductive layer by using the third photoresist layer as an etch mask to form a third hydrogen blocking layer and a first electrode.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893